 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN
ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Warrant No. _________

 

No. of Shares of Common Stock: __________

 

WARRANT

to Purchase Common Stock of

 

Orbital Tracking Corp., Inc.
a Nevada Corporation

 

This Warrant certifies that __________________ (“Purchaser”), is entitled to
purchase from Orbital Tracking Corp., Inc., a Nevada corporation (the
“Company”), ____________ shares of Common Stock (or any portion thereof) at an
exercise price of $4.00 per share of Common Stock, for a period of three (3)
years from the date hereof, all on the terms and conditions hereinafter
provided.

 

Section 1. Certain Definitions. As used in this Warrant, unless the context
otherwise requires:

 

“Articles” shall mean the Articles of Incorporation of the Company, as in effect
from time to time.

 

“Common Stock” shall mean the Company’s authorized common stock, no par value
per share.

 

“Exercise Price” shall mean the exercise price per share of Common Stock set
forth above, as adjusted from time to time pursuant to Section 3 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Warrant” shall mean this Warrant and all additional or new warrants issued upon
division or combination of, or in substitution for, this Warrant. All such
additional or new warrants shall at all times be identical as to terms and
conditions and date, except as to the number of shares of Common Stock for which
they may be exercised.

 

“Warrant Stock” shall mean the shares of Common Stock purchasable by the holder
of this Warrant upon the exercise of such Warrant.

 

“Warrantholder” shall mean the Purchaser, as the initial holder of this Warrant,
and its nominees, successors or assigns, including any subsequent holder of this
Warrant to whom it has been legally transferred.

 

Section 2. Exercise of Warrant.

 

(a) At any time during the three (3) years following the date hereof, the
Purchaser may at any time and from time to time exercise this Warrant, in whole
or in part.

 

(b) (i) The Warrantholder shall exercise this Warrant by means of delivering to
the Company at its office identified in Section 14 hereof (i) a written notice
of exercise, including the number of shares of Warrant Stock to be delivered
pursuant to such exercise, (ii) this Warrant and (iii) payment equal to the
Exercise Price in accordance with Section 2(b)(ii). In the event that any
exercise shall not be for all shares of Warrant Stock purchasable hereunder, the
Company shall deliver to the Warrantholder a new Warrant registered in the name
of the Warrantholder, of like tenor to this Warrant and for the remaining shares
of Warrant Stock purchasable hereunder, within ten (10) days of any such
exercise. Such notice of exercise shall be in the Subscription Form set out at
the end of this Warrant.

 

 

 

 

(ii) The Warrantholder may elect to pay the Exercise Price to the Company either
by cash, certified check or wire transfer. In lieu of cash exercising this
Warrant, the Holder of this Warrant may also elect to receive shares equal to
the value of this Warrant (or the portion thereof being canceled) by surrender
of this Warrant at the principal office of the Company together with notice of
such election, in which event the Company shall issue to the Holder hereof a
number of Shares computed using the following formula:

 

X = Y(A-B)/A

 

Where X — The number of shares of Common Stock to be issued to the holder of
this Warrant.         Y — The number of shares of Common Stock purchasable under
this Warrant.         A — The fair market value of one share of the Company’s
Common Stock.         B — The Exercise Price (as adjusted to the date of such
calculations).

 

For purposes of this Paragraph 2(b), the fair market value of the Common Stock,
if publicly traded, shall be the five day average of the reported closing price
each day of the Shares for the five days immediately preceding the exercise of
this Warrant. If the Shares are not publicly traded, their fair market value
shall be the price per share that the Company could obtain from a willing buyer
for shares of Common Stock sold by the Company from authorized but unissued
shares, as such prices shall be determined by reference to the most recent sale
or issuance by the Company of Common Stock.

 

(c) Upon exercise of this Warrant and delivery of the Subscription Form with
proper payment relating thereto, the Company shall cause to be executed and
delivered to the Warrantholder a certificate or certificates representing the
aggregate number of fully-paid and nonassessable shares of Common Stock issuable
upon such exercise.

 

(d) The stock certificate or certificates for Warrant Stock to be delivered in
accordance with this Section 2 shall be in such denominations as may be
specified in said notice of exercise and shall be registered in the name of the
Warrantholder or such other name or names as shall be designated in said notice.
Such certificate or certificates shall be deemed to have been issued and the
Warrantholder or any other person so designated to be named therein shall be
deemed to have become the holder of record of such shares, including to the
extent permitted by law the right to vote such shares or to consent or to
receive notice as stockholders, as of the time said notice is delivered to the
Company as aforesaid.

 

(e) The Company shall pay all expenses payable in connection with the
preparation, issue and delivery of stock certificates under this Section 2,
including any transfer taxes resulting from the exercise of the Warrant and the
issuance of Warrant Stock hereunder.

 

(f) All shares of Warrant Stock issuable upon the exercise of this Warrant in
accordance with the terms hereof shall be validly issued, fully paid and
nonassessable, and free from all liens and other encumbrances thereon, other
than liens or other encumbrances created by the Warrantholder.

 

(g) In no event shall any fractional share of Common Stock of the Company be
issued upon any exercise of this Warrant. If, upon any exercise of this Warrant,
the Warrantholder would, except as provided in this paragraph, be entitled to
receive a fractional share of Common Stock, then the Company shall deliver in
cash to such holder an amount equal to such fractional interest.

 

Section 3. Omitted.

 



 

 



 

Section 4. Adjustment of Exercise Price and Warrant Stock.

 

(a) If, at any time prior to the Expiration Date, the number of outstanding
shares of Common Stock is (i) increased by a stock dividend payable in shares of
Common Stock or by a subdivision or split-up of shares of Common Stock, or (ii)
decreased by a combination of shares of Common Stock, then, following the record
date fixed for the determination of holders of Common Stock entitled to receive
the benefits of such stock dividend, subdivision, split-up, or combination, the
Exercise Price shall be adjusted to a new amount equal to the product of (I) the
Exercise Price in effect on such record date and (II) the quotient obtained by
dividing (x) the number of shares of Common Stock outstanding on such record
date (without giving effect to the event referred to in the foregoing clause (i)
or (ii)), by (y) the number of shares of Common Stock which would be outstanding
immediately after the event referred to in the foregoing clause (i) or (ii), if
such event had occurred immediately following such record date.

 

(b) Upon each adjustment of the Exercise Price as provided in Section 3 (a), the
Warrantholder shall thereafter be entitled to subscribe for and purchase, at the
Exercise Price resulting from such adjustment, the number of shares of Warrant
Stock equal to the product of (i) the number of shares of Warrant Stock existing
prior to such adjustment and (ii) the quotient obtained by dividing (I) the
Exercise Price existing prior to such adjustment by (II) the new Exercise Price
resulting from such adjustment.

 

(c) If, at any time prior to the Expiration Date, there occurs an event which
would cause the automatic conversion (“Automatic Conversion”) of the Warrant
Stock into shares of the Company’s common stock (“Common Stock”) in accordance
with the Articles, then any Warrant shall thereafter be exercisable, prior to
the Expiration Date, into the number of shares of Common Stock into which the
Warrant Stock would have been convertible pursuant to the Charter if the
Automatic Conversion had not taken place.

 

Section 5. Division and Combination. This Warrant may be divided or combined
with other Warrants upon presentation at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Warrantholder or its agent or
attorney. The Company shall pay all expenses in connection with the preparation,
issue and delivery of Warrants under this Section 4, including any transfer
taxes resulting from the division or combination hereunder. The Company agrees
to maintain at its aforesaid office books for the registration of the Warrants.

 

Section 6. Reclassification, Etc. In case of any reclassification or change of
the outstanding Common of the Company (other than as a result of a subdivision,
combination or stock dividend), or in case of any consolidation of the Company
with, or merger of the Company into, another corporation or other business
organization (other than a consolidation or merger in which the Company is the
continuing corporation and which does not result in any reclassification or
change of the outstanding Common Stock of the Company) at any time prior to the
Expiration Date, then, as a condition of such reclassification, reorganization,
change, consolidation or merger, lawful provision shall be made, and duly
executed documents evidencing the same from the Company or its successor shall
be delivered to the Warrantholder, so that the Warrantholder shall have the
right prior to the Expiration Date to purchase, at a total price not to exceed
that payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable upon such reclassification,
reorganization, change, consolidation or merger by a holder of the number of
shares of Common Stock of the Company which might have been purchased by the
Warrantholder immediately prior to such reclassification, reorganization,
change, consolidation or merger, in any such case appropriate provisions shall
be made with respect to the rights and interest of the Warrantholder to the end
that the provisions hereof (including provisions for the adjustment of the
Exercise Price and of the number of shares purchasable upon exercise of this
Warrant) shall thereafter be applicable in relation to any shares of stock and
other securities and property thereafter deliverable upon exercise hereof.

 

Section 7. Reservation and Authorization of Capital Stock. The Company shall at
all times reserve and keep available for issuance such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants.

 

 

 

 

Section 8. Stock and Warrant Books. The Company will not at any time, except
upon dissolution, liquidation or winding up, close its stock books or Warrant
books so as to result in preventing or delaying the exercise of any Warrant.

 

Section 9. Limitation of Liability. No provisions hereof, in the absence of
affirmative action by the Warrantholder to purchase Warrant Stock hereunder,
shall give rise to any liability of the Warrantholder to pay the Exercise Price
or as a stockholder of the Company (whether such liability is asserted by the
Company or creditors of the Company).

 

Section 10. Transfer. Subject to compliance with the Securities Act and the
applicable rules and regulations promulgated thereunder, this Warrant and all
rights hereunder shall be transferable in whole or in part. Any such transfer
shall be made at the office or agency of the Company at which this Warrant is
exercisable, by the registered holder hereof in person or by its duly authorized
attorney, upon surrender of this Warrant together with the assignment hereof
properly endorsed, and promptly thereafter a new warrant shall be issued and
delivered by the Company, registered in the name of the assignee. Until
registration of transfer hereof on the books of the Company, the Company may
treat the Purchaser as the owner hereof for all purposes.

 

Section 11. Investment Representations; Restrictions on Transfer of Warrant
Stock. Unless a current registration statement under the Securities Act shall be
in effect with respect to the Warrant Stock to be issued upon exercise of this
Warrant, the Warrantholder, by accepting this Warrant, covenants and agrees
that, at the time of exercise hereof, and at the time of any proposed transfer
of Warrant Stock acquired upon exercise hereof, such Warrantholder will deliver
to the Company a written statement that the securities acquired by the
Warrantholder upon exercise hereof are for the account of the Warrantholder or
are being held by the Warrantholder as trustee, investment manager, investment
advisor or as any other fiduciary for the account of the beneficial owner or
owners for investment and are not acquired with a view to, or for sale in
connection with, any distribution thereof (or any portion thereof) and with no
present intention (at any such time) of offering and distributing such
securities (or any portion thereof).

 

Section 12. Loss, Destruction of Warrant Certificates. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Warrant and, in the case of any such loss, theft or destruction, upon receipt of
indemnity and/or security satisfactory to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, the Company
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same aggregate number of shares of Common Stock.

 

Section 13. Amendments. The terms of this Warrant may be amended, and the
observance of any term herein may be waived, but only with the written consent
of the Company and the Warrantholder.

 

Section 14. Notices Generally. Any notice, request, consent, other communication
or delivery pursuant to the provisions hereof shall be in writing and shall be
sent by one of the following means: (i) by registered or certified first class
mail, postage prepaid, return receipt requested; (ii) by facsimile transmission
with confirmation of receipt; (iii) by nationally recognized courier service
guaranteeing overnight delivery; or (iv) by personal delivery, and shall be
properly addressed to the Warrantholder at the last known address or facsimile
number appearing on the books of the Company, or, except as herein otherwise
expressly provided, to the Company at its principal executive office, or such
other address or facsimile number as shall have been furnished to the party
giving or making such notice, demand or delivery.

 

Section 15. Successors and Assigns. This Warrant shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns.

 

Section 16. Governing Law. In all respects, including all matters of
construction, validity and performance, this Warrant and the obligations arising
hereunder shall be governed by, and construed and enforced in accordance with
the laws of the State of Nevada.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by its President.

 

Dated: _________ ___, 2018             Orbital Tracking Corp., a Nevada
corporation         By:       David Phipps, President

 

 

 

 

SUBSCRIPTION FORM

(to be executed only upon exercise of Warrant)

 

To: Orbital Tracking Corp.



 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. __ ), hereby irrevocably elects to purchase __________ shares of the Common
Stock covered by such Warrant and herewith makes payment of $__________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.

 

Dated:     Name:         Signature:         Address:  

 

 

 

 



 